Citation Nr: 0938103	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
November 1973 to June 1974 and on active duty from May 1975 
to November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

In August 2009, the Veteran testified at a hearing before the 
undersigned, which was held at the RO.  The hearing 
transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Initially, the Board observes that the Veteran had two 
periods of service.  The record contains the service 
treatment records pertinent to the latter period, but service 
treatment records related to the Veteran's period of ACDUTRA, 
namely from November 1973 to June 1974, must be obtained.  In 
the event that these records are unavailable, the RO should 
describe its efforts to obtain them and make a formal finding 
regarding their unavailability.

Next, the record reflects the Veteran was involved in a 
motorcycle accident in July 1976.  The record indicates only 
a left great toe injury, but the Veteran maintains that he 
received extensive treatment for injuries at the Naval 
Regional Medical Center in either Long Beach or Los Angeles.  
The RO must make reasonable efforts to secure records from 
this facility, which, according to the Veteran, has since 
been shut down.  In the event that the requested records are 
obtained, the RO should schedule a VA orthopedic examination 
to determine whether the Veteran has left knee and/or left 
ankle disabilities, and, if so, whether such disabilities are 
related to service.

Finally, the Veteran is seeking service connection for 
hepatitis C.  The record reflects that he suffers from 
chronic hepatitis C genotype 3.  He maintains that during 
service, he received inoculations with an air gun in which 
needles were shared.  He further alleges that he received 
several tattoos and engaged in sexual relationships while 
serving in Asia.  He has submitted evidence suggesting that 
hepatitis C genotype 3 is most prevalent in India, the Far 
East, and Australia.  As such, the RO must obtain the 
Veteran's service personnel records to determine whether he 
served in a location in which genotype 3 in most common.  
Next, the RO must schedule a VA medical examination for an 
opinion as to the likelihood that the Veteran's hepatitis C 
is related to service.

All recent VA clinical records must be added to the claims 
file.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain and associate with the claims 
file all VA clinical records from the 
Corpus Christi VA Outpatient Clinic and 
the Audie L. Murphy Memorial VA Medical 
Center dated from February 5, 2008 to the 
present.  All efforts made should be 
documented.

2.  Contact the National Personnel Records 
Center (NPRC), or other appropriate 
department, and obtain the Veteran's 
service treatment records pertinent to his 
period of ACDUTRA from November 1973 to 
June 1974.  Associate the records with the 
claims file.  In the event that these 
records are unavailable, the RO should 
describe its efforts to obtain them and 
make a formal finding regarding their lack 
of availability.

3.  An attempt should be made to obtain 
the Veteran's treatment reports from the 
Naval Regional Medical Center in either 
Long Beach or Los Angeles dated in July 
and August 1976.  All efforts made should 
be documented in the claims file.  If the 
records are unavailable, the Veteran 
should be apprised of such and provided 
with an opportunity to submit the reports.

4.  If and only if records from the Naval 
Regional Medical Center are obtained and 
reflect treatment following a motorcycle 
accident, schedule a VA orthopedic 
examination to determine whether the 
Veteran suffers from disabilities of the 
left knee and/or left ankle.  If so, the 
examiner is to opine regarding whether it 
is at least as likely as not (50 percent 
or greater likelihood) that any diagnosed 
disability is related to service.  All 
pertinent records in the claims file 
should be reviewed, and the examination 
report must indicate whether such a review 
took place.  A rationale for all opinions 
and conclusions must be provided.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or she 
should so state, and discuss why an 
opinion cannot be provided.

5.  Schedule a VA medical examination 
regarding the Veteran's hepatitis C.  The 
examiner is to review the claims file, 
elicit a comprehensive medical history 
from the Veteran, and opine regarding 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's hepatitis C is related to 
his service.  All pertinent records in the 
claims file should be reviewed, and the 
examination report must indicate whether 
such a review took place.  A rationale for 
all opinions and conclusions should be 
provided.  If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state, 
and discuss why an opinion cannot be 
provided.

6.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


